                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


UNITED STATES OF AMERICA                       )
                                               ) EDTN Arresting Dist No. 1:20-mj-23-SKL
       v.                                      )
                                               ) Charging Dist. No. 1:19-cr-308-AT-RGV
                                               ) Northern Dist. of Georgia- Atlanta Division
JONATHAN TYLER BRYANT                          )
                                               )

                                 MEMORANDUM AND ORDER

       The defendant appeared for a hearing before the undersigned on February 24, 2020, in
accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure for an initial
appearance of the defendant on an Indictment out of the U.S. District Court, Northern District of
Georgia, Atlanta Division. Those present for the hearing included:

               (1)     AUSA Scott Winne for the USA.
               (2)     The defendant, Jonathan Tyler Bryant.
               (3)     Attorney Joe Austin with Federal Defender Services of
                       Eastern Tennessee as appointed counsel for defendant.

        After being sworn in due form of law, the defendant was informed or reminded of his
privilege against self-incrimination accorded his under the 5th Amendment to the United States
Constitution. Attorney Austin with Federal Defender Services of Eastern Tennessee was present
as court appointed counsel in the arresting district.

       The defendant had been provided with a copy of the arrest warrant and indictment and had
the opportunity of reviewing those documents with his attorney. It was determined defendant
was capable of being able to read and understand the copy of the aforesaid documents he had been
provided.

         AUSA Winne moved that defendant be detained without bail pending a detention hearing
in the U.S. District Court, Northern District of Georgia, Atlanta Division. The defendant
admitted he is the person named in the Indictment and arrest warrant, waived any detention hearing
in this district, and asked that his hearings and any further proceedings be held in the U.S. District
Court, Northern District of Georgia, Atlanta Division.

       It is ORDERED:

       (1) Defendant shall be TEMPORARILY DETAINED pending his transfer to the
       U.S. District Court, Northern District of Georgia, Atlanta Division as set forth in
the Order of Temporary Detention Pending Hearing Pursuant to Bail Reform Act.

(2) The U.S. Marshals Service shall transport defendant to the U.S. District Court,
Northern District of Georgia, Atlanta Division for a hearing on a date to be
determined once defendant is in said district.

SO ORDERED.

ENTER:

                                     s/  fâátÇ ^A _xx
                                     SUSAN K. LEE
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
